996 F.2d 1214
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Prentice FEARS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-3057.
United States Court of Appeals, Sixth Circuit.
June 29, 1993.

Before:  KENNEDY and NORRIS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
Prentice Fears, a social security claimant represented by counsel, appeals a district court judgment affirming the Secretary's denial of social security disability insurance benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   The parties have waived oral argument, and the panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Fears filed his application for benefits on October 26, 1989, alleging a disability since June 13, 1985, due to low pack pain, neck stiffness and problems with his legs.   He was born on January 1, 1941, and has a sixth grade education.   He has past relevant work experience as a truck driver where he did very heavy lifting and carrying.   He last met the disability insured status requirements under the Social Security Act on December 31, 1989.


3
An administrative law judge (ALJ) determined that Fears had the residual functional capacity (RFC) to perform sedentary work and that he was limited in his ability to bend, stoop, crouch and crawl.   Using the medical-vocational guidelines as a framework and relying on the testimony of a vocational expert, the ALJ determined that there was a significant number of jobs in the economy that Fears could perform.   Therefore, the ALJ determined that Fears was not disabled.


4
Fears then filed a complaint seeking judicial review of the Secretary's decision.   A magistrate judge determined that there was substantial evidence to support the Secretary's decision and dismissed the case.   In his timely appeal, Fears argues that the Secretary's decision is not supported by substantial evidence because the ALJ improperly evaluated his impairments under the Secretary's Listing of Impairments 20 C.F.R. Part 404, Subpt.  P, App. 1, at step three in the sequential evaluation outlined in 20 C.F.R. § 404.1520(d), and that the evidence supports a finding that he is disabled from pain.


5
Upon review, we conclude that the Secretary's decision denying benefits is supported by substantial evidence.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).   There is substantial evidence to support the Secretary's finding that Fears's medical condition does not either meet or equal § 1.05(C) of the Secretary's Listings.   In addition, the ALJ properly discounted Fears's complaints of pain because subjective complaints in the absence of objective medical evidence to support the existence or severity of the alleged symptoms is not a sufficient basis to establish disability.   See McCormick v. Secretary of Health and Human Servs., 861 F.2d 998, 1002-03 (6th Cir.1988).


6
Accordingly, the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.